ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
The respondent, Melinda Gail Teel, pursuant to Indiana Admission and Discipline Rule 23, Section 17, tenders to this Court her resignation from the bar of this State.
This Court finds that the tendered resignation satisfies the requirements of Indiana Admission and Discipline Rule 23(17), and should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this state tendered by the respondent, Melinda Gail Teel, is hereby accepted. The Clerk of this Court is directed to strike her name from the Roll of Attorneys. In order to be readmitted, she must comply with the reinstatement provisions contained in Indiana Admission and Discipline Rule 23(4).
IT IS FURTHER ORDERED that, by virtue of the respondent's resignation from the bar of this state, all attorney disciplinary proceedings pending against her are hereby dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Indiana Admission and Discipline Rule 23(8)(d).
All Justices concur.